DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	Drawings, filed 2/15/21, are approved.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 12 recite similar language including an emulator module on an operating system, generating a virtual terminal of a mobile operating system, executing a mobile game on the mobile operating system through the generated virtual terminal, monitoring for use of a mobile game macro for the mobile game, checking an identification portion, detecting the use of the mobile game macro for the mobile game, and transmitting the identification portion to a mobile game service server.
Claim 11 is similar, but it uses a first and second user and goes through a similar process.
Kniberg et al. (US PG pub 2010/0087255) shows a structure with a client gaming machine emulator and a server game module, but it is use for game development and has very little to do with mobile game macro detection.
Game Jacker (NPL youtube video - https://www.youtube.com/watch?v=aLO4aAFR5Yo) shows that similar structural tools are used to create a macro for a mobile game, but obviously, there is no disclosure on monitoring and detecting to find a macro and report its existence.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MICHAEL A CUFF/Primary Examiner, Art Unit 3715